UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2493



EDWARD G. TINSLEY,

                                            Plaintiff - Appellant,

          versus

TRW, INCORPORATED; EQUIFAX CREDIT INFORMATION
SERVICES, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
96-273-PJM)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Edward G. Tinsley, Appellant Pro Se. Sandy David Baron, GOLDSTEIN
& BARON, CHARTERED, College Park, Maryland; Thomas Moss Wood, IV,
Nathan Daniel Adler, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER,
P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendants on his action filed under the Fair

Credit Reporting Act, 15 U.S.C.A. § 1681 (West 1982 & Supp. 1996).

Our review of the record and the district court's opinion discloses

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Tinsley v. TRW, Inc., No. CA-96-273-PJM (D. Md.
Sept. 30, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2